Mr. Justice Waterman delivered the opinion oe the Court. The ancient rule was, that so soon as the goods of the guest were brought Avithin the precincts of the inn, infra hospitium, the responsibility of the innkeeper for their safe keeping begun. Story on Bailments, Sec. 478; 2 Kent’s Com. 503; Cayle’s Case, 8 Coke, 32. The application of the principles of the common law is modified from time to time; with the changing conditions under which business is transacted obligations are entered into and men live. In this country the baggage of travelers is usually transported in cars separated from those in which its owners ride; such owners receive from the carrier checks, a kind of receipt, upon surrender of which the luggage is given up to whomsoever, so equipped, calls for it. In consequence of this, it has become a frequent custom for travelers to hand their baggage checks to a representative of a chosen hotel, and there, as its guest, await the arrival of the baggage the check calls for. It has consequently been held that one who becomes the guest of a hotel, by giving his baggage checks into its possession, places the goods they represent in its custody, i/nfra hospitium, so far as to make the innkeeper responsible for goods which, by means of the possession of such checks, his representative or agent receives, although the baggage be never brought within the walls, yards or outbuildings of the hotel. Dickinson v. Winchester et al., 4 Cushing, 114-121; Sassun et al. v. Clark, 37 Ga. 242. i Appellant voluntarily undertook to bring the baggage of appellee from the railway station to the inn; for this purpose appellant selected such agency as he saw fit. As an inn-keeper he undertook to do this; an undertaking customary ahd usual with his profession; as an inn-keeper he expected to be compensated for such service; and as an inn-keeper he is liable for the loss of the goods of his guest. There was before the jury no disputed question of fact, save as to the amount to which the plaintiff was entitled. The court might properly have instructed the jury to find for the plaintiff, and his oral statement in its hearing that he would do so, was immaterial. The judgment of the Superior Court is affirmed.